DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was filed with the application on 5/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ibrahim (US Patent Pub. # 2016/0101358).
As to claim 1, Ibrahim (Figs. 1 and 10) discloses a pan-tilt-zoom (PTZ) camera comprising:
a processor (processor) and a memory (memory) operably coupled to the processor (processor) (Para 52). Ibrahim teaches the computing unit 110 includes at least a processor and memory (Para 52).
at least one sensor (broadcast camera 106) configured to record video data (video camera) (Para 51); and
logic comprising instructions that, when executed, cause the processor (110) to implement:
a sensor control engine (110) configured to operate the at least one sensor (106) to generate unencoded data including unencoded video data (video feed) (Para 51),
a mixing engine (110) configured to receive the unencoded video data and generate a composite output (composite image) including the unencoded video data (video feed) (Para 51 and 52),
a digital graphic (scoreboard camera 108), and at least one transition effect (video effect), and an input/output engine (110) configured to transmit the composite output (composite image) from the PTZ camera (100) (Para 52). 
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim (US Patent Pub. # 2016/0101358) in view of Feng (US Patent Pub. # 2011/0285809).

As to claim 4, Feng teaches wherein the compositor (endpoint 10) comprises a codec (codec 22 and 32) for compressing the generated composite output (Para 38). 

Claim 5, 6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim (US Patent Pub. # 2016/0101358) in view of Milinusic (US Patent # 7,342,489).
As to claim 5, note the discussion above in regards to claim 1.  Ibrahim does not teach a graphical user interface presented through a network.  Milinusic (Fig. 3 and 9c) teaches a graphical user interface (graphics processor 945 and display 918) presented through a network (network 114) (Col. 19, lines 51-64).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a graphics processor and display as taught by Milinusic to the system of Ibrahim, to provide a recording device, no data concerning the change, condition or occurrence is collected or otherwise generated. Thus, the ability to 
As to claim 6, Milinusic teaches wherein the memory (storage memory 906) comprises a local file system configured to store the digital graphic (data 908) received through the graphical user interface (945 and 918) (Col. 19, lines 51-64). 
As to claim 11, Ibrahim (Figs. 1 and 10) teaches a method for remotely operating a pan-tilt-zoom (PTZ) camera, the method comprising:
providing a PTZ camera (system 100) including:
an imager (broadcast camera 106) configured to record unencoded video data (video camera) (Para 51), and
a video mixer engine (computing unit 110) configured to mix the unencoded video data (video camera) with a digital graphic (scoreboard 1004) (Para 51, 52, and 112);
receiving a digital graphic (scoreboard 1004);
mixing, with the video mixer engine (110) , the unencoded video data (video camera) with the digital graphic (1004) to generate a composite output (composite image) (Para 51, 52, and 112); and
outputting the composite output (composite image) from the PTZ camera (100) over the network (network 111) (Para 52). 

As to claim 13, Milinusic teaches wherein the PTZ camera further comprises a memory (storage memory 906) comprising a local file system, wherein the method further comprises storing, in the local file system, the digital graphic (data 908) received from the graphical user interface (945 and 918) (Col. 19, lines 51-64). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim (US Patent Pub. # 2016/0101358) in view of Ando (US Patent Pub. # 2007/0102764).
As to claim 7, note the discussion above in regards to claim 1.  Ibrahim does not teach wherein the memory further comprises: a camera video frame buffer configured to temporarily store the unencoded video data; a graphic frame buffer configured to .

Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim (US Patent Pub. # 2016/0101358) in view of Michalik (US Patent Pub. # 2016/0344946).
As to claim 8, note the discussion above in regards to claim 1.  Ibrahim does not teach wherein the at least one transition effect is predefined when the PTZ camera is moved between a first preset location and a second preset location.  Michalik teaches wherein the at least one transition effect (effect) is predefined when the PTZ camera is moved between a first preset location (save pattern button 108) and a second preset location (Para 93).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a control screen as taught by Michalik to the system of Ibrahim, to allow control over multiple feeds to a single screen which allows for the selection of different types of feeds from different cameras (Para 3 of Michalik).
As to claim 9, Michalik teaches further comprising a motor configured to move the PTZ camera from the first preset location to the second preset location, wherein the 
As to claim 10, Michalik teaches wherein the mixing engine comprises instructions to calculate a transition time for a network switching delay between the PTZ camera (array of windows 18) and a second PTZ camera (18), and wherein the at least one transition effect (cut and transition control section 24) is applied during the transition time by displaying: a first preset location video frame captured at a first preset location by the PTZ camera; the at least one transition effect (re-sizing); and a second present location video frame captured at a second preset location (pre-set computer generated orientation) by the second PTZ camera (Para 58-60). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim (US Patent Pub. # 2016/0101358) in view of Milinusic (US Patent # 7,342,489) in view of Feng (US Patent Pub. # 2011/0285809).
As to claim 12, Ibrahim in view of Milinusic teach wherein the mixing engine (110) comprises a compositor configured to aggregate the unencoded data (video feed) with the digital graphic (scoreboard 1004) and the at least one transition effect (Para 51, 52, .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim (US Patent Pub. # 2016/0101358) in view of Milinusic (US Patent # 7,342,489) and further in view of Ando (US Patent Pub. # 2007/0102764).
As to claim 14, note the discussion above in regards to claim 11.  Ibrahimin in view of Milinusic do not teach wherein the memory further comprises: a camera video frame buffer configured to temporarily store the unencoded video data; a graphic frame buffer configured to temporarily store the digital graphic; and an output composite video frame buffer configured to temporarily store the composite output, wherein the mixing engine comprises: a key layer configured with layer integration data for the unencoded video data and the digital graphic; a compositor configured to: access the camera video frame buffer and the graphic frame buffer, integrate the unencoded video data and the digital graphic according to the layer data as the composite output, add the at least one transition effect to the composite output, and store the composite output in the output composite video frame buffer. Ando (Fig. 39) teaches wherein the memory further comprises: a camera video frame buffer (main video buffer MVBUF) configured to .

Claim 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim (US Patent Pub. # 2016/0101358) in view of Milinusic (US Patent # 7,342,489) and further in view of Michalik (US Patent Pub. # 2016/0344946).
As to claim 15, note the discussion above in regards to claim 1.  Ibrahim in view of Milinusic do not teach further comprising a motor configured to move the PTZ camera from the first preset location to the second preset location, wherein the mixing engine comprises instructions to calculate a transition time for the motor to move the PTZ camera between the first and second preset locations, and wherein the at least one transition effect is applied during the transition time by: displaying a first preset location video frame captured at the first preset location; displaying the at least one transition effect; and displaying a second present location video frame captured at the second preset location.  Michalik teaches further comprising a motor configured to move the PTZ camera from the first preset location to the second preset location, wherein the mixing engine comprises instructions to calculate a transition time for the motor to move the PTZ camera between the first and second preset locations (system determines the orientation of a camera), and wherein the at least one transition effect (cut and transition control section 24) is applied during the transition time by: displaying a first preset location video frame captured at the first preset location; displaying the at least one transition effect (24); and displaying a second present location video frame captured at the second preset location (pre-set computer generated orientation) (Para 58-60, 93, and 101).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a control screen as taught by Michalik to the system of Ibrahim, to allow control over multiple feeds to a 
As to claim 16, Michalik teaches wherein the mixing engine comprises instructions to calculate a transition time for a network switching delay between the PTZ camera (array of windows 18) and a second PTZ camera (18), and wherein the at least one transition effect (cut and transition control section 24) is applied during the transition time by displaying: a first preset location video frame captured at a first preset location by the PTZ camera; the at least one transition effect (re-sizing); and a second present location video frame captured at a second preset location (pre-set computer generated orientation) by the second PTZ camera (Para 58-60). 

Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim (US Patent Pub. # 2016/0101358) in view of Milinusic (US Patent # 7,342,489) and further in view of Feng (US Patent Pub. # 2011/0285809).
As to claim 17, Ibrahim (Figs. 1 and 10) teaches a pan-tilt-zoom (PTZ) camera system comprising:
a camera sensor (broadcast camera 106) configured to generate unencoded video data (video camera) (Para 51); and
a processor (processor) and a memory (memory) operably coupled to the processor and logic comprising instructions that, when executed, cause the processor (processor) to implement:
a camera application configured to receive at least one command to control the camera sensor over a network, and

Ibrahim does not teach a camera application configured to receive at least one command to control the camera sensor over a network, and encoding the unencoded video data with at least one media file according to a key layer.  Milinusic (Fig. 3 and 9c) teaches a graphical user interface (graphics processor 945 and display 918) presented through a network (network 114) (Col. 19, lines 51-64).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a graphics processor and display as taught by Milinusic to the system of Ibrahim, to provide a recording device, no data concerning the change, condition or occurrence is collected or otherwise generated. Thus, the ability to analyze/evaluate the change, condition or occurrence is very limited. Further, the ability to take appropriate or necessary action for a given situation is also limited. In general, unless a party is available at the monitoring station to receive the alert or view information on a display; very little analysis of the condition, change or occurrence is possible (Col. 1, lines 44-56 of Milinusic).
Feng teach encoding (codec 22 and 32) the composite output (Para 38).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a codec as taught by Feng to the system of Ibrahim in view of Milinusic, to be able to tailor the view of participants 
As to claim 18, Milinusic teaches further comprising a camera web server presenting a graphical user interface (graphics processor 945 and display 918) accessible over the network (network 114) and operably coupled to the camera application to input, in real-time, the at least one command to control (control 312) the camera sensor (sensor 301), the at least one media file, and the key layer (Col. 6, lines 15-21 and Col. 19, lines 51-64). 

Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim (US Patent Pub. # 2016/0101358) in view of Milinusic (US Patent # 7,342,489) further in view of Feng (US Patent Pub. # 2011/0285809) and further in view of Michalik (US Patent Pub. # 2016/0344946).
As to claim 19, note the discussion above in regards to claim 17.  Ibrahim in view of Milinusic and further in view of Feng do not teach further comprising a macro script operably coupled to the camera application with a predefined selection of the at least one command to control the camera sensor, the at least one media file, and the key layer.  Michalik teaches a macro script (saved pattern button 108) operably coupled to the camera application with a predefined selection of the at least one command to control the camera sensor (PTZ device), the at least one media file, and the key layer (Para 93-96).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a control screen as taught by Michalik to the system of Ibrahim in view of Milinusic and further in view of 
As to claim 20, Michalik teaches wherein the macro script (108) is activated as input to the camera application by a physical trigger (press button) related to the PTZ camera, and wherein the macro script (108) is specific to the physical trigger(press button) (Para 93). 

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.  In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696